Case 1:20-cv-04262-JSR Document 104 Filed 07/01/20 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Co x
IN RE: NINE WEST LBO SECURITIES : 20-MD-2941 (JSR)
LITIGATION :

ORDER
Pertains to All Associated Actions :
oe x

JED S. RAKOFF, U.S.D.Jd.

This Order addresses an additional housekeeping matter that
has not been raised before.

In the Order dated June 12, 2020, the Court, among other
things, stated: “All counsel who had not appeared in an action
prior to its transfer, and all counsel in actions filed
originally in this district, must enter a notice of appearance
in that action and in 20-MD-2941 and, if necessary, apply for
admission pro hac vice.” ECF No. 20, at 5. To further clarify,
an attorney applying for admission pro hac vice should file such
a motion in the 20-MD-2941 docket and “spread” the submission to
all cases in which the attorney represents a party. The attorney
shall be required to pay the pro hac vice fee for the equivalent

of only one case.

SO ORDERED.
Dated: New York, NY \ AL PAL
d ~

July 1, 2020 JED S. RAKOFF, U.S.D.Jd.

 

 

 

 

 

 
